DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on: 
	
    PNG
    media_image1.png
    114
    482
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the amendments filed on January 22nd 2021. Claims 1-6, 11-19, 24-30 are allowed. Claims 7-10, 20-23 are canceled.

Response to Arguments
5.	The 35 U.S.C. §112 rejections has been withdrawn in view of applicant’s arguments and assertion.

7.	Applicant’s arguments, see remarks, filed January 22nd 2021, with respect to 35 U.S.C. § 103 rejection have been fully considered and are persuasive.  The 35 U.S.C. §103 rejection of claims 1-6, 11-19, and 24-30 has been withdrawn.

Allowable Subject Matter
8.	Claims 1-6, 11-19, 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record, in particular, Zou et al and Brown et al do not disclosed with respect to the Independent claim 1, in combination of with the other claimed limitations, a method of coding video data, the method comprising: determining, by processing circuitry for a current block of a current picture of video data, the current block coded using an intra block copy (IBC) mode, that a motion vector (MV) for identifying a prediction block for the current block is not a legal MV; and responsive to determining that the MV is not a legal MV, reconstructing, by the processing circuitry. Rather Zou et al disclosed, video encoder, video decoder and intra block copy, codec support palette prediction using previous palette mode and identifies a matching string of pixels values from video data (Zou: ¶s 78-79, 232, 379, 390-394). Similarly, Brown et al disclosed, video coding techniques and standards, conversion of MPEG-4 motion vector that are legal in H.263 standard, motion vector range to legal motion vector and disclosed bi-directional prediction mode macroblock that reference future reference frame and mutatis mutandis. Accordingly, dependent claims 2-6, 11-13, 15-19, 24-29 are allowed.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        February 23, 2021